Government contract. Reconstruction of 33,000-volt electrical distribution system at Muroc Army Air Base.
A stipulation was filed by the parties in which it was stated, in addition to other things, that
4. The plaintiff has closed its proof in chief and defendant has presented all its proof except the testimony of its auditor. From the testimony thus far presented and the possible testimony of defendant’s auditor, it appears that the amount of damages sustained by plaintiff and caused by defendant cannot be computed to an exact amount but the amount can, with reasonable certainty, be fairly approximated.
The amount thus considered as fair and just by plaintiff and defendant is $12,000.00
*880■ Upon the plaintiff’s offer to compromise, which was accepted by the defendant, and upon a report of a commissioner recommending judgment in the agreed amount, it was ordered that judgment be entered for the plaintiff in the sum of $12,000.